DANIEL E. SCOTT, J., concurring. I share Judge Odenwald’s view that offers of new at-will employment generally constitute contractual .consideration, and that Jimenez errs in holding otherwise.1 As he noted, Jimenez is the only Missouri case to deem offers of new at-will employment too insubstantial to contractually support arbitration agreements (or by extension, other job-connected agreements, commitments, or promises made by the new hire).2 Jimenez seems to view at-will employment, by nature, as no more-than a “moment-by-moment” voluntary trade of labor for pay or its expectation,3 Because either party can end that relationship at any time, neither the job itself nor its offer or acceptance is valuable enough—to either party, as a matter of law, regardléss of the job’s merits—to contractually enforce each other’s conscionable hiring-related agreements. At least this appears to be the reasoning; Jimenez never explains its rationale specifically. Judge Odenwald’s explanation of how Jimenez got this wrong also fits this case. Youngblood had no obligation to hire Wilder. She. had, no right to work for Young-blood. In hiring Wilder, Youngblood gave her something it did not legally have to give, while she got something she wanted but had no legal right to claim. This voluntary exchange was classic contractual consideration for the parties’ concomitant agreement to arbitrate future employment disputes.- Jimenez really does not explain why such' “textbook” consideration should not count here. As noted, the court seemed to view at-will employment or offers as inherently of no value, regardless how desirable the job might be or how badly the employee and employer wanted each other. Yet persons seek, compete for, and value jobs (and may even prefer those at-will) for many reasons—opportunities for mentoring, training, or advancement; to gain experience before moving on; to build a resume; work environment; job flexibility; a superior or increased salary; benefits; a fresh, start in a new field; .the chance to work with a respected firm; on and on. To declare such opportunities and other job-related benefits of no worth when they grow out of a voluntary relationship is to misunderstand the value of gainful employment. Missouri and its communities spend millions incenting employers to create at-will jobs. It is basic economics that Wilder valued the at-will job she sought'and accepted more than any rights she gave up under the arbitration agreement. A last example. My friend worked 37 years at the same job. It and church were where he could comfortably interact with others. Then his workplace burned and closed, and he was among dozens unemployed with little hope for open-market' work. In time, moved by compassion (“we like to help people with challenges”), a retailer effectively made and offered a part-time position for my friend. He’d need to complete the standard job application and paperwork, and did so with assistance, including an arbitration agreement as I recall. Theorists may debate how much my friend should be bound by terms he could not read himself and might never fully grasp. But no one can fairly deny that value has been exchanged, at potential difficulty and risk for the company, even though the company can, and eventually still may, conclude that its try simply won’t work. Judge Odenwald was right. Jimenez incorrectly disqualifies offers of new at-will employment as consideration to support the arbitration agreements there and here. That said, I cannot convict the trial court of error. I disagree with Jimenez, but it was and remains clear appellate authority for the judgment now before us, which compels me to concur in the result.  . Jimenez, 475 S.W.3d at 689-90 (Odenwald, J., concurring in result), I am no fan of arbitration agreements of the types and in the situations there or here, but our supreme court allows them, even if one-sided toward the employer, when supported by consideration and not otherwise unconscionable (or any unconscionability can be severed). See Eaton v. CMH Homes, 461 S.W.3d 426, 433-34 (Mo. banc 2015).   . "At will” being a two-wáy street, query whether a new hire's acceptance'of at-will employment is equally inadequate to enforce an employer's recruiting promises. For example, is an employer similarly excused from paying a promised new-hire bonus if, and just because, the job is at-will?   . See Morrow v. Hallmark Cards, 273 S.W.3d 15, 26 (Mo. App. 2008).